DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001503610A (hereinafter “JP ‘610”).

With respect to claim 1, JP ‘610 disclose a handle operation assist device, comprising: a handle angular velocity measuring unit (magnet (32,507) and a reed switch (30,430); see Abstract) configured to measure a handle angular velocity based on an output (“output signal”; Abstract) of a sensor (reed switch 30, 430) configured to detect an angular velocity corresponding to rotation of a fishing reel handle; an error calculator configured to calculate an error in the handle angular velocity with respect to a reference angular velocity; and a notification unit configured to carry out notification regarding the error (Under Detailed Description Of the Invention: “Movement speed of fishing line. It may be an audible indicating device that issues a warning sound when the degree deviates from the preferred range. If you do not hear the beep, Anglers The take-up speed is appropriate Can be pointed out, If you hear a beep, Anglers Its speed Knows that is not correct, Vary the winding speed to get the desired result be able to…”).

With respect to claim 2, JP ‘610 disclose the handle operation assist device according to claim 1, further comprising a reference angular velocity calculator (microprocessor 109) configured to calculate a reference angular velocity based on the handle angular velocity measured during a previous set period of time.

With respect to claim 3, JP ‘610 disclose the handle operation assist device according to claim 1, wherein the notification unit is configured to carry out the notification regarding the error by outputting a notification sound (under Detailed Description Of The Invention: “an audible indicating device that issues a warning sound when the degree deviates from the preferred range. If you do not hear the beep, Anglers The take-up speed is appropriate…”).

With respect to claim 7, JP ‘610 disclose the handle operation assist device according to claim 1, wherein the notification unit is configured to report the error by a display (40,40’,40”) .

With respect to claim 8, JP ‘610 disclose a computer program product comprising a program (figures 4, 5, 24-28) stored on a computer readable storage medium and configured, when executed on a processor, to cause a computer as a handle operation assist device to function as a handle angular velocity measuring unit that measures a handle angular velocity based on an output of a sensor (30, 430) that detects an angular velocity corresponding to the rotation of a fishing reel handle, an error calculator (microprocessor 109) that calculates an error in the handle angular velocity with respect to a reference angular velocity, and a notification unit (audible notification or via display 40, 40’40”) that reports the error.

	Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the handle operation assist device according to claim 3, wherein the notification unit is configured to change the notification sound in a prescribed manner in accordance with changes in the error.  Claims 5 and 6 are allowed by virtue of their dependence from claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhichao et al disclose a sensing device that calculates rotational speed. Han et al disclose  a sensor detecting system for a rotating handle and a speed measuring module. Kim et al disclose a system for measuring rotational speed of a bicycle wheel. Shimizu disclose a fishing reel that detects rotational direction and number of revolutions of the spool to determine winding speed. Sano et al disclose a fishing reel toy that, among other things, calculates rotating speed of the handle. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/